DETAILED ACTION

STATEMENT OF REASONS FOR ALLOWANCE
Table of Contents
Claim Status………………………………………………..………………………………… 2
Allowable Subject Matter………………………………………………………………….… 2
Reasons for Indicating Allowable Subject Matter…………………………………….. 3
Conclusion…………………………………………………………………………………...... 4

	

Amendments & Claim Status		

This Examiner’s Statement for reasons for Allowance is responsive to amendment filed 1/22/2021.Claims 1-4,7-10,15-21,24-27 are pending . The terminal disclaimers submitted on 1/22/2021 has been accepted.

				
				Allowable Subject Matter 
Claims 1-4,7-10,15-21, and 24-27 are allowed.
Reasons for Indicating Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach certain distinguishing features as described below in reference to independent claim 1: Regarding claim 1, the prior art Zacharias et al teaches a system for medical software tools, comprising: an image stream interface module configured to receive an image stream from a surgical camera (paragraph [0004] a video camera located in the surgical micro scope receiving an image thro ugh a beam splitter that is similar to the surgeons view of the surgical area); a user interface overlay module configured to provide a user interface overlay adapted for presentation over the image stream ( 22, figure 2; paragraph [0002]; superposing computer generated graphic information over portions 
Hochman teaches contrast-enhancing agents may exhibit different dynamics, such as different perfusion rates, clearance rates, or the like, in normal and abnormal tissue. Such differences result, in many cases, from abnormal or different vascularization in such tissues. For some applications, it may be desirable to employ multiple contrast enhancing agents, each agent having different spectral properties. The contrast enhancing agents are non-toxic to normal cells and do not interfere with normal metabolic activities at the area of interest. In one exemplary embodiment, the dynamics of the perfusion of a contrast enhancement agent administered in the blood through normal tissue differ from the dynamics of dye perfusion through abnormal tissue, such as, but not limited to, cancerous tissue (paragraph [0039]). Additionally, Hochman teaches an in paragraph [0189] a difference image was obtained at 15 seconds after intravenous injection of indocyanine green, showing the dynamics of dye perfusion in the first seconds in malignant tissue are 
a medical image processing system for processing patient medical data and corresponding said patient medical data with said momentary changes in spectral characteristics for generating optical signature data indicative of various patient conditions, wherein the medical software tool measures: a. changes in color intensity and b. rates at which said color intensities change in response to: heartbeat pushed blood, breathing pushed oxygen or light intensity or modulation from a light source; image markers for delineating an area for inspection by a user and wherein said markers may define an area for a user to zoom in for a closer inspection of a portion of said patient tissue; and a checklist is both established by and utilized by said user for insuring that medical procedure steps are not missed.
However, none of the reference teaches or fairly suggests the combination of claimed elements. The Examiner finds no reason or motivation to combine the above references in an obviousness rejection thus placing the application in condition for allowance.
Claim 15 is allowable by analogy. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


                                                            Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY . BITAR
Examiner
Art Unit 2664



/NANCY BITAR/Primary Examiner, Art Unit 2664